DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 71-75, 81-84 drawn to an antibody or a fragment thereof that specifically binds to human osteoprotegerin (HOPG), a pharmaceutical composition comprising said antibody or fragment thereof and a multi-specific antibody or fusion protein comprising said antibody or fragment thereof. 
Group II, claims 76-80, drawn to a nucleic acid encoding said antibody or fragment thereof, a vector comprising said nucleic acid and a host cell comprising the vector. 
 	Group III, claims 85-87, drawn to a method of treating or preventing a disease or disorder in a patient in need thereof comprising administering said antibody or fragment thereof.

Group V, claim 89, drawn to a method of enhancing TRAIL-mediated apoptosis or RANKL-mediated apoptosis in a patient in need thereof comprising administering said antibody or fragment thereof. 
Group VI, claim 90, drawn to a method of inhibiting OPG activity in a patient in need thereof comprising administering said antibody or fragment thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because even though the inventions of these groups require the technical feature of an antibody or a fragment thereof that specifically binds to hOPG, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fachin et al. (US 2013/0129725 A1; published May 23, 2013).  
Claim 71 recites a “fragment thereof” and not an “antigen-binding fragment thereof” and thus reads on partial structures of the antibody. Fachin et al. teach an antibody light chain sequence that is 100% identical to instant SEQ ID NO:58. See Fachin et al. at Table 1A, SEQ ID NO:19 (page 24, page 98) and below (Sequence Search Result A). 


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       






/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/2/2021



Sequence Search Result A
This page gives you Search Results detail for the Application 16480903 and Search Result 20191029_165603_us-16-480-903-58.99pct.rapbm. 

Title:          US-16-480-903-58
Perfect score:  44
Sequence:       1 QQYDNLFT 8
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      44  100.0      8  11  US-13-641-041-122          Sequence 122, App
                                    ALIGNMENTS
RESULT 1
US-13-641-041-122
; Sequence 122, Application US/13641041
; Publication No. US20130129725A1
; GENERAL INFORMATION
;  APPLICANT: SUN, JEONGHOON
;  APPLICANT:MICHAELS, MARK
;  APPLICANT:FACHINI, ROGER
;  APPLICANT:LU, JIMMY
;  APPLICANT:HARRIS, SUSIE
;  APPLICANT:HAN, JOON

;  APPLICANT:KING, CHADWICK
;  APPLICANT:FOLTZ, IAN
;  APPLICANT:LI, YANG
;  TITLE OF INVENTION: HUMAN FGF RECEPTOR AND BETA-KLOTHO BINDING PROTEINS
;  FILE REFERENCE: A-1554-WO-PCT
;  CURRENT APPLICATION NUMBER: US/13/641,041
;  CURRENT FILING DATE: 2012-10-12
;  PRIOR APPLICATION NUMBER: US/PCT11/03233
;  PRIOR FILING DATE: 2011-04-13
;  PRIOR APPLICATION NUMBER: US 61/324,691
;  PRIOR FILING DATE: 2010-04-15
;  PRIOR APPLICATION NUMBER: US 61/392,859
;  PRIOR FILING DATE: 2010-10-13
;  NUMBER OF SEQ ID NOS: 344
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 122
;  LENGTH: 8
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:peptide
US-13-641-041-122

  Query Match             100.0%;  Score 44;  DB 11;  Length 8;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QQYDNLFT 8
              ||||||||
Db          1 QQYDNLFT 8